Dismissed and Opinion Filed August 15, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01247-CV

                          ROGER AND EDNA PAYNE, Appellants
                                        V.
                         GURLEY PLACE APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-04830-E

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellants’ brief in this case is overdue. By postcard dated May 17, 2016, we notified

appellants the time for filing their brief had expired. We directed appellants to file both their

brief and an extension motion within ten days. We cautioned appellants that failure to file their

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellants have not filed their brief, an extension motion, or otherwise corresponded

with the Court regarding the status of their brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    / Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE



151247F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ROGER AND EDNA PAYNE, Appellants                  On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-15-01247-CV       V.                       Trial Court Cause No. CC-15-04830-E.
                                                  Opinion delivered by Chief Justice Wright.
GURLEY PLACE APARTMENTS,                          Justices Lang-Miers and Stoddart
Appellee                                          participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee GURLEY PLACE APARTMENTS recover its costs of
this appeal from appellants ROGER AND EDNA PAYNE.


Judgment entered August 15, 2016.




                                            –3–